DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 6 last paragraph through page 7 last paragraph, filed 02/25/2022, with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schneider (US20190283050).
The Non-Final Office Action dated 11/26/2021 indicated allowable subject matter. However, through the interview and the current amendment, it was established the term “less than” in prior claim 14 was intended to be “greater than” as reflected in current claims 1 and 6. As this effected a change in the scope of the claim from the prior examined claims, an additional search and consideration was required. During the additional search the prior art Schneider was revealed and reads on the new scope of the claims.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vittitow (US20160263833 – previously of record) in view of Ohno (US20190084226 – previously of record), Swanson (US20120164256 – previously of record), and Schneider (US20190283050).

In reference to claims 1, 4, and 5:
Vittitow discloses an extruder for a three-dimensional printer (abstract, para 0017), the extruder comprising:
a nozzle assembly defining a first orifice (Fig. 2, the material must enter at an orifice), a second orifice (Fig. 2 showing the exiting from an orifice), and a chamber fluidically coupling the first orifice to the second orifice;
a heating element in thermal communication with the chamber and positioned to heat the chamber via thermal conduction through the nozzle assembly to maintain a build material in the 
a manifold defining an annular exit oriented to direct an omnidirectional flow of fluid from a perimeter of the second orifice to cool a region around the perimeter of the second orifice wherein the flow of fluid about the second orifice is provided at a second temperature below the target temperature (also applies to claim 5)(para 0035; Fig. 2)(as the material is intended to harden by reducing the temperature, one of skill in the art would recognize that having the fluid flow at or above the melting temperature would result in remelting of the previously deposited material).
Vittitow further discloses that the flow of fluid provides a shielding gas to prevent oxidation (para 0035). Vittitow does not disclose that the flow of fluid is directed in an omnidirectional fluid flow away. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Ohno discloses a nozzle for depositing a material provided with an annular exit for providing a shielding gas that is directed in an omnidirectional fluid flow away from a perimeter of the second orifice (para 0042, 0140-0141; Fig. 9). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Vittitow to direct the flow of fluid away from the perimeter of the second orifice as taught by Ohno because all of the claimed elements are known in the art and the combination yields predictable results, e.g. the shielding gas is provided in a known flow pattern.

Modified Vittitow does not teach a plurality of exit holes for the flow of fluid in the omnidirectional path around the nozzle (claim 1) or wherein exit holes of the plurality of exit holes are spaced equidistant from one another about a perimeter of the nozzle assembly (claim 4). However, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. utilize an annular ring-shaped opening or a plurality of separate exit holes, either equidistant or not, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Modified Vittitow does not teach wherein a first thermal conductivity between the heating element and the chamber is greater than a second thermal conductivity between the heating element and the plurality of exit holes defined by the manifold. However, this is taught by Schneider. Schneider teaches a nozzle for extruding a material wherein a cooling stream is provided surrounding the nozzle 

In reference to claims 2 and 3:
In addition to the discussion of claim 1, above, modified Vittitow does not teach wherein the flow of fluid is provided by the first fluid source or wherein the flow of fluid is provided by a second fluid source independent from the first fluid source. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. utilizing a single source for both fluid flows or a source for each fluid flow, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

In reference to claims 6, 10, 11, and 12:
Vittitow discloses an extruder for a three-dimensional printer (abstract, para 0017 referencing use in a fused filament deposition machine), the extruder comprising:
a nozzle assembly defining a first orifice (Fig. 2, the material must enter at an orifice, a second orifice (Fig. 2 showing the exiting from an orifice), and a chamber extending from the first orifice to the 
a heating element coupled to the nozzle assembly, the heating element in thermal communication with the chamber via thermal conduction through the nozzle assembly (para 0021; while not explicit it is the Examiner’s position that a heated chamber is a well-known device for heating during fused filament deposition and one of skill in the art would recognize that, see Swanson paras 0051, 0190); and
a manifold coupled to the nozzle assembly, the manifold defining an annular exit, the annular exit disposed at a position along the longitudinal axis between the first orifice and the second orifice, and the annular exit oriented to direct a fluid in a direction to cool a region around a perimeter of the second orifice (Fig. 2).
Vittitow further discloses that the flow of fluid provides a shielding gas to prevent oxidation (para 0035). Modified Vittitow does not disclose that the flow of fluid is directed in an omnidirectional fluid flow away (claim 6) or wherein, in a direction along the longitudinal axis, a surface of the nozzle assembly is tapered between the position of the annular exit and the second orifice (claim 12). However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Ohno discloses a nozzle for depositing a material provided with an annular exit for providing a shielding gas that is directed in an omnidirectional fluid flow away from a perimeter of the second orifice (para 0042, 0140-0141; Fig. 9). Ohno further discloses that a surface of the nozzle assembly is tapered between the position of the annular exit and the second orifice (Fig. 9)It would have 
Modified Vittitow does not disclose a conduit coupled to the nozzle assembly, the conduit defining a third orifice directed toward the first orifice to form a thermal break mitigating heat flow from the chamber toward the first orifice (claim 6) or wherein the longitudinal axis defined by the chamber of the nozzle assembly intersects a transverse axis defined by the conduit at the first orifice (claim 11). However, this is taught by Swanson. Swanson teaches a print head assembly for use in fused deposition modeling (abstract). Swanson further teaches directing a fluid flow at an angle such that the longitudinal axis defined by the chamber of the nozzle assembly intersects a transverse axis defined by the conduit at the first orifice (Fig. 328) before a liquefier in order to reduce the risk of filament melting upstream of the liquefier and prevent impairment of the extrusion properties of the liquefier pump assembly (paras 0080, 0181). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the extruder of modified Vittitow with the air flow of Swanson in order to obtain an extruder which reduces the risk of filament melding upstream of the liquefier and prevents impairment of the extrusion properties of the liquefier pump assembly.
Modified Vittitow does not teach wherein the manifold comprises a plurality of exit holes for the flow of fluid in the omnidirectional path around the nozzle (claim 6) or wherein exit holes of the plurality of exit holes are spaced equidistant from one another about a perimeter of the nozzle assembly (claim 10). However, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. utilize an annular ring-shaped opening or a plurality of separate exit holes, either equidistant or not, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.


In reference to claim 7:
In addition to the discussion of claim 6, above, Vittitow further discloses wherein the manifold is fluidically isolated from the chamber defined by the nozzle assembly (Fig. 2).

In reference to claim 8:
In addition to the discussion of claim 7, above, modified Vittitow does not disclose wherein the manifold is in fluid communication with the conduit such that a fluid is deliverable through the plurality of exit holes of the manifold and the third orifice of the conduit via a single fluid source. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. utilizing a single fluid source for all the fluid flows 

In reference to claim 9:
In addition to the discussion of claim 6, above, Vittitow further discloses wherein the manifold includes an annulus coaxial with the longitudinal axis defined by the chamber to produce an omnidirectional fluid flow about the perimeter of the second orifice (para 0035; Fig. 2).

In reference to claim 13:
In addition to the discussion of claim 6, above, that Vittitow in disclosing the nozzle being used for fused filament deposition would disclose to a person having ordinary skill in the art further comprising a heating element coupled to the nozzle assembly, the heating element in thermal communication with the chamber via thermal conduction through the nozzle assembly because positioning the heating element in the nozzle is well known (See Swanson).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW L SWANSON/              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742